Case 1:14-cv-02612-JLK Document 246 Filed 06/21/19 USDC Colorado Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO


Civil Action No. 1:14-cv-02612-JLK

LEAH TURNER, ARACELI GUTIERREZ, MARKEITTA FORD,
JOLESSA WADE, DANYA GRANADO, BRETT CHARLES, and
RUBY TSAO, individually and on behalf of others similarly situated,

       Plaintiffs,
v.

CHIPOTLE MEXICAN GRILL, INC.,

       Defendant.




 PLAINTIFFS’ RESPONSE TO DEFENDANT’S OBJECTION TO APPOINTMENT OF
    A PRIVATE SPECIAL MASTER AND MOTION FOR APPOINTMENT OF A
               MAGISTRATE JUDGE AS A SPECIAL MASTER



       Plaintiffs Leah Turner, Araceli Gutierrez, Markeitta Ford, Jolessa Wade, Dana Granado,

Brett Charles, and Ruby Tsao, individually and on behalf of others similarly situated, by and

through their undersigned counsel, oppose Chipotle Mexican Grill, Inc.’s (“Chipotle”) Objection

to Appointment of a Private Special Master and Motion for Appointment of a Magistrate Judge as

a Special Master. (Dkt. No. 239). In support of their opposition, Plaintiffs state as follows:

                           BACKGROUND AND INTRODUCTION

       At the June 3, 2019 status conference, the Court indicated that it intended to appoint a

special master to address concerns with Chipotle’s proposed interrogatories to more than seven

thousand opt-in plaintiffs who remain in the collective. As the Court recognized, these opt-in
Case 1:14-cv-02612-JLK Document 246 Filed 06/21/19 USDC Colorado Page 2 of 7




plaintiffs were hourly-paid restaurant workers who may not fully understand the proposed

questions being propounded by Chipotle. Compounding this problem is the fact that English is not

the first language for many collective members. Thus, as part of its selection criteria, the Court

placed an emphasis on identifying special master candidates who would ensure that any

interrogatories sent to the collective would be understandable to their recipients whether English

or Spanish is their native language. See Minute Order (Dkt. No. 238). Consistent with that

objective, Plaintiffs submitted three special master candidates who are not only bilingual, but who

have also worked extensively in employment litigation involving low wage workers. See Plaintiffs’

Nomination of Candidates for Special Master (Dkt. No. 244).

       On June 10, 2019, Chipotle submitted an Objection and Motion arguing that a magistrate

judge should fill the role of special master. See Motion to Appoint Special Master (Dkt. No. 239).

In support, Chipotle states that appointing a magistrate judge is the preferred practice and that a

certified translator can allay any concerns regarding language. See id. at ¶ 12. Contrary to

Chipotle’s arguments, however, there is no preference in the Federal Rules of Civil Procedure for

a magistrate judge to act as a special master. Chipotle misreads the Advisory Committee notes to

reach the contrary conclusion. More importantly here, a technically accurate translation from

English to Spanish does not capture all the legitimate concerns that come under the heading of

cultural sensitivity. Appointing special master with personal proficiency in Spanish and some

experience working with Latino immigrant communities is the best approach to address the

concerns identified by the Court.




                                                2
Case 1:14-cv-02612-JLK Document 246 Filed 06/21/19 USDC Colorado Page 3 of 7




                                           ARGUMENT
    1. There is no Presumption in Favor of Appointing Magistrate Judges to the Role of
       Special Masters.
        There is no doubt that this Court has the authority to appoint a magistrate judge to resolve

the present discovery dispute. Chipotle’s suggestion, however, that there is a presumption favoring

the appointment of magistrate judges to this role, is not supported by the Federal Rules of Civil

Procedure. Fed. R. Civ. P. 53(h), which is the only subsection of the Rule 53 that refers to

magistrate judges, states: “A magistrate judge is subject to this rule only when the order referring

a matter to the magistrate judge states that the reference is made under this rule.” This provision

makes clear (1) that magistrate judges are only a subset of the prospective special-master pool and

(2) that serving as a special master is outside of the typical duties of a magistrate judge. There is

nothing in the rule itself that suggests a preference for, or presumption in favor of, magistrate

judges serving in the distinct role of special masters.

        While it may be common practice in many districts to appoint magistrate judges to the role

of special masters, the Advisory Committee Notes to the 1983 Amendment to Fed R. Civ. P. 53

also state: “Although the existence of magistrates may make the appointment of outside masters

unnecessary in many instances, such masters may prove useful when some special expertise is

desired…” (internal citations omitted). That is precisely the situation here, where linguistic and

cultural sensitivities are required.

        Chipotle’s selective quotation of the 2003 Notes to Fed. R. Civ. P. 53 does not support the

argument that a magistrate judge is preferred in the role of a special master. The Advisory

Committee’s recommendation that “particular attention should be paid to the prospect that a

magistrate judge may be available for special assignments” is a reference to the capacity of



                                                  3
Case 1:14-cv-02612-JLK Document 246 Filed 06/21/19 USDC Colorado Page 4 of 7




magistrate judges, acting in their normal capacity, to fulfill many functions – a “magistrate judge

acting as magistrate judge,” as the note advises, may obviate the need for a special master in some

circumstances. But here, where the Court has already determined the need for a special master, the

advice is inapposite, as this situation is one in which a magistrate judge would be acting outside

of his or her typical role.

    2. A Special Master with Special Expertise in both the Spanish Language and Latino
       Immigrant Culture is the Appropriate Course.
        While Chipotle claims to be “cognizant of this Court’s concern that the proposed discovery

be…culturally sensitive,” Chipotle’s proposed solution is inadequate to address that concern, a

concern acutely shared by Plaintiffs. As the Court is aware, this nationwide collective includes a

substantial number of opt-in plaintiffs for whom English is a second language, who have limited

formal education, and who are immigrants. This fact gives rise to justified concerns over English

language proficiency and cultural idiosyncrasies for a large segment of the collective.

        Sensitivity to this reality is, therefore, not simply a matter of ensuring a technically accurate

translation of the interrogatories. While a special master that simply has personal proficiency in

Spanish does much to alleviate these concerns; a special master with experience working in the

immigrant community does even more. There is no way for a merely English-speaking special

master to guard against these potential pitfalls: he or she simply lacks the tools. Certain words,

phrases, forms of presentation, and modes of communication may well have a prejudicial impact

on the substance and likelihood of responses for this segment of the collective. Ensuring that the

nuances of the Spanish-language form of the interrogatories do not create such prejudice is more

than a sufficient reason to appoint a special master with special expertise in this area. Chipotle has

not identified an available magistrate judge with such expertise but could certainly have proposed


                                                   4
Case 1:14-cv-02612-JLK Document 246 Filed 06/21/19 USDC Colorado Page 5 of 7




one as one of its preferred candidates within the framework already ordered by the Court. See

Defendant Chipotle Mexican Grill Inc.’s Special Master Candidate Nominations (Dkt. No. 245).

       The candidates identified by Plaintiffs, in contrast, do satisfy these criteria. Hillary Schwab,

for example, has extensive class action experience in wage and hour suits involving large

immigrant populations working in the restaurant industry. Jeffery Knight Rodriguez and Andrew

H. Turner, likewise, have both spent much of their careers representing and advocating for

Hispanic immigrants. See Plaintiffs’ Nomination of Candidates for Special Master (Dkt. No. 244).

This expertise is profoundly important to ensuring fair and culturally sensitive discovery.

   3. The Importance of the Issues and Size of the Collective do not make Cost a Serious
      Concern.
       To the extent Chipotle argues that the cost of appointing a special master is unjust, that

argument is without merit. This case is a nationwide collective action with more than 7,000

individual plaintiffs. The amount in controversy is certainly well into the multiple millions of

dollars. The expense is more than justified to ensure that the collective-wide discovery does not

work grave injustice.

                                          CONCLUSION

       The Court’s decision to appoint a special master with special expertise in Spanish to ensure

a culturally sensitive approach to collective-wide discovery is the right one. There is no reason to

second guess that ruling. For the reasons set forth above, the Court should reject Chipotle’s

objections and deny its motion to appoint a magistrate judge in lieu of a special master who best

satisfies the specialized criteria set forth in the Court’s June 3, 2019 order.




                                                   5
Case 1:14-cv-02612-JLK Document 246 Filed 06/21/19 USDC Colorado Page 6 of 7




Dated: June 21, 2019               Respectfully submitted,

                                   /s/ Andrew C. Quisenberry
                                   BACHUS & SCHANKER, LLC
                                   Darin L. Schanker
                                   Andrew C. Quisenberry
                                   1899 Wynkoop Street, STE 700
                                   Denver, CO 80202
                                   Tel: 303.893.9800
                                   dschanker@coloradolaw.net
                                   andrew.quisenberry@coloradolaw.net

 HINKLE SHANOR LLP                 WILLIAMS LAW FIRM
 Thomas M. Hnasko                  Kent M. Williams
 Michael E. Jacobs                 1632 Homestead Trail
 Julie A. Sakura                   Long Lake, MN 55356
 P.O. Box 2068                     Tel: 615.940.4452
 Santa Fe, NM 87504                williamslawmn@gmail.com
 Tel: 505.982.4554
 thnasko@hinklelawfirm.com
 mjacobs@hinklelawfirm.com
 jsakura@hinklelawfirm.com

 LAW OFFICE OF                     GIEBEL AND ASSOCIATES, LLC
 ADAM S. LEVY, LLC                 Kevin E. Giebel
 Adam S. Levy                      P.O. Box 414
 P.O. Box 88                       Lake Elmo, MN 55042
 Oreland, PA 19074                 Tel: 651.236.0729
 Tel: 267.994.6952                 kgiebel@ggwklaw.com
 adamslevy@comcast.net

 KIRBY MCINERNEY LLP
 Robert J. Gralewski, Jr.,
 600 B Street, Suite 1900
 San Diego, CA 92101
 Tel: 619.398.434
 bgralewski@kmllp.com

                                   Counsel for Plaintiffs




                                      6
Case 1:14-cv-02612-JLK Document 246 Filed 06/21/19 USDC Colorado Page 7 of 7




                             CERTIFICATE OF SERVICE

     I hereby certify that on June 21, 2019, a true and correct copy of the foregoing
PLAINTIFFS’ RESPONSE TO DEFENDANT’S OBJECTION TO APPOINTMENT OF A
PRIVATE SPECIAL MASTER AND MOTION FOR APPOINTMENT OF A
MAGISTRATE JUDGE AS A SPECIAL MASTER was filed and served electronically via
CM/ECF and addressed to:

      John K. Shunk, #16204
      Kendra N. Beckwith, #40154
      Tanner J. Walls, #41534
      Allison J. Dodd, #43835
      Adam M. Royval, #43836
      1430 Wynkoop Street, Suite 300
      Denver, Colorado 80202
      Telephone: (303) 623-1800
      E-mail: jshunk@messner.com
      E-mail: kbeckwith@messner.com
      E-mail; twalls@messner.com
      E-mail: adodd@messner.com
      E-mail: aroyval@messner.com

      DLA PIPER LLP (US)
      Levi Heath, CA Bar No. 220854
      2000 Avenue of the Stars, Suite 400
      Los Angeles, CA 90067
      Telephone: (310) 595-3000
      Levi.Heath@dlapiper.com

                                                /s/ Andrew C. Quisenberry
                                                Andrew C. Quisenberry




                                            7
